Exhibit 10.35
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated the later of
the dates indicated on the signature page hereto, by and between Verint Systems
Inc. (the “Company”) and Douglas Robinson (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive are party to an Employment Agreement
dated August 14, 2006 (as amended, the “Existing Agreement”); and
WHEREAS, the Company and the Executive wish to amend the Existing Agreement to
make technical changes to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A of the Code”).
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Executive and the Company agree and hereby amend the
Existing Agreement as follows:

1.   The first sentence of Section 2(a) is hereby deleted in its entirety and
replaced with the following:       Beginning on December 11, 2006 and for the
duration of the Employment Term, Executive shall serve as Chief Financial
Officer and Principal Accounting Officer of the Company.   2.   Section 4 of the
Agreement is hereby amended by deleting the last sentence of Section 4 of the
Agreement and replacing the sentence with the following:       The Annual Bonus
will be paid in accordance with the Company’s normal payroll practices for
senior executive bonuses, but no later than the later of the 15th calendar day
of the third month following the end of Executive’s first taxable year in which
the right to payment is no longer subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code) or the 15th calendar day of the
third month following the end of the Company’s first taxable year in which the
right to payment is no longer subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code).

 

 



--------------------------------------------------------------------------------



 



3.   Section 8 of the Existing Agreement is hereby deleted in its entirety and
replaced with the following:       Notwithstanding anything to the contrary, if
the Company’s financial statements for any fiscal year or years beginning with
the fiscal year in which this Agreement becomes effective are required to be
restated due to material noncompliance, as a result of misconduct, with any
financial reporting requirement under the securities laws, Executive shall, at
the request of the Committee, return or forfeit, as applicable, all or a portion
(but no more than one-hundred percent (100%)) of any bonus or incentive award
(including equity awards) made to Executive in respect of the fiscal year or
years required to be restated. The amount to be recovered from Executive shall
be the amount by which the bonus or incentive compensation award exceeded the
amount that would have been payable to Executive had the financial statements
been initially filed as restated (including, but not limited to, the entire
award), as determined by the Committee. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law. The Committee shall determine whether the Company
shall effect any such recovery (i) by seeking repayment from Executive, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to Executive under any compensatory plan, program or arrangement
maintained by the Company, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s compensation practices, or (iv) by any combination of the
forgoing.   4.   Section 9(b)(iii)(B)(1) of the Agreement is hereby replaced in
its entirety with the following:       A lump sum cash payment of the Base
Salary, as in effect on the date of termination of Executive’s employment, equal
to the greater of (x) twelve months or (y) the number of months until the
expiration of the Employment Term determined as if such termination had not
occurred, payable on the 60th calendar day following the termination of
Executive’s employment.   5.   Section 9(b)(iii)(B)(2) of the Agreement is
hereby replaced in its entirety with the following:       A lump sum cash
payment equal to 150% of the average Annual Bonus actually paid for the three
most recently completed years (or, if three years have not been completed, such
fewer number of completed years, or, if no year has been completed, Target),
payable on the 60th calendar day following termination of Executive’s
employment.

 

 



--------------------------------------------------------------------------------



 



6.   Section 9(b)(iii)(B)(3) of the Agreement is hereby replaced in its entirety
with the following:       For 12 months following the date of termination of
employment, the Company will reimburse the Executive for the cost (on a
grossed-up basis) of maintaining health and life insurance benefits under a
group health plan of Verint or a subsidiary of Verint provided that (i) the
Executive timely elects the continuation of group health plan benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), (ii) the
Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage, and (iii) such reimbursement shall comply with the Reimbursement
Rules. The parties acknowledge that this coverage will count towards the
Company’s and such group health plan’s obligation to provide Executive with the
right to continuation coverage pursuant to COBRA and that Executive will be able
to continue such coverage at his or her own expense for the balance of the
period provided under COBRA. For the avoidance of doubt, the foregoing will not
cover any short term or long term disability insurance benefits.   7.   The
words “payable as soon as practicable following the date of termination” in
Section 9(c)(ii)(B) are deleted and replaced with the following: “payable in a
lump sum on the 60th day following termination of employment”.   8.  
Section 9(c)(ii)(C) of the Agreement is hereby replaced in its entirety with the
following:       For 12 months following the date of termination of employment,
the Company will reimburse the Executive’s spouse and eligible dependents for
the cost (on a grossed-up basis) of maintaining health and life insurance
benefits for Executive’s spouse and eligible dependents under a group health
plan of Verint or a subsidiary of Verint, provided that (i) Executive’s spouse
and/or legal guardian for Executive’s eligible dependents timely elects the
continuation of group health plan benefits under COBRA, (ii) Executive’s spouse
and/or legal guardian for Executive’s eligible dependents makes a payment to the
Company in an amount equal to the monthly premium payments (both the employee
and employer portion) required to maintain such coverage, and (iii) such
reimbursement shall comply with the Reimbursement Rules. The parties acknowledge
that this coverage will count towards the Company’s and such group health plan’s
obligation to provide Executive’s spouse and eligible dependents with the right
to continuation coverage pursuant to COBRA and that Executive’s spouse and/or
eligible dependents will be able to continue such coverage at their own expense
for the balance of the period provided under COBRA. For the avoidance of doubt,
the foregoing will not cover any short term or long term disability insurance
benefits.   9.   The words “payable as soon as practicable following the date of
termination” in Section 9(d)(ii)(B) are deleted and replaced with the following:
“payable in a lump sum on the 60th day following termination of employment”.

 

 



--------------------------------------------------------------------------------



 



10.   Section 9(d)(ii)(C) of the Agreement is hereby replaced in its entirety
with the following:       A lump sum cash payment equal to the greater of
(i) six (6) months or (ii) the number of full and partial months from the date
of termination of employment and until the date on which the Executive would be
eligible to receive benefits under the Company’s long-term disability plan
applicable to the Executive (but in no event more than 12 months) (such greater
period, the “Overlap Period”) of the Base Salary, as in effect on the date of
termination of Executive’s employment, payable on the 60th calendar day
following termination of Executive’s employment.   11.   A new
Section 9(d)(ii)(D) is hereby added to the Agreement with the following
language:       For a period equal to the Overlap Period following the date of
termination of employment, the Company will reimburse the Executive for the cost
(on a grossed-up basis) of maintaining health and life insurance benefits under
a group health plan of Verint or a subsidiary of Verint, provided that (i) the
Executive timely elects the continuation of group health plan benefits under
COBRA, (ii) the Executive makes a payment to the Company in an amount equal to
the monthly premium payments (both the employee and employer portion) required
to maintain such coverage, and (iii) such reimbursement shall comply with the
Reimbursement Rules. The parties acknowledge that this coverage will count
towards the Company’s and such group health plan’s obligation to provide
Executive with the right to continuation coverage pursuant to COBRA and that
Executive will be able to continue such coverage at his or her own expense for
the balance of the period provided under COBRA. For the avoidance of doubt, the
foregoing will not cover any short term or long term disability insurance
benefits.   12.   Section 9(j) of the Agreement is hereby amended by adding the
following additional language at the end of Section 9(j):       If the release
has not been executed and delivered to the Company within sixty (60) calendar
days following termination of Executive’s employment, the Company will cease to
have any obligations to make any payments or provide any benefits under Sections
9(b) and 9(d).   13.   Section 13(h) of the Agreement is hereby replaced in its
entirety with the following:

(i) The Parties intend that any amounts payable under this Agreement, and the
Company’s and Executive’s exercise of authority or discretion hereunder comply
with the provisions of Section 409A of the Code so as not to subject Executive
to the payment of the additional tax, interest and any tax penalty which may be
imposed under Section 409A of the Code. In furtherance thereof, to the extent
that any provision hereof would result in Executive being subject to payment of
the additional tax, interest and tax penalty under Section 409A of the Code, the
Parties agree to amend this Agreement in order to bring this Agreement into
compliance with Section 409A of the Code; without materially changing the
economic value of the arrangements under this Agreement to either Party; and
thereafter the Parties interpret its provisions in a manner that complies with
Section 409A of the Code. Notwithstanding the foregoing, no particular tax
result for Executive with respect to any income recognized by Executive in
connection with this Agreement is guaranteed.

 

 



--------------------------------------------------------------------------------



 



(ii) Notwithstanding any provisions of this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to policies adopted by the Company) at the time of
his or her separation from service and if any portion of the payments or
benefits to be received by Executive upon separation from service would be
considered deferred compensation under Section 409A of the Code, amounts that
would otherwise be payable pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service will instead be
paid or made available on the earlier of (i) the first day of the seventh month
following the date of Executive’s “separation from service” (within the meaning
of Section 409A of Code) and (ii) Executive’s death.
(iii) Each payment under this Agreement is intended to be a “separate payment”
and not of a series of payments for purposes of Section 409A of the Code.
(iv) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination also constitutes a “separation from service” (within the meaning of
Section 409A of Code) and the regulations thereunder, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the termination date.
(v) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit is required to be included in Executive’s gross income for
federal income tax purposes, such expenses (including expenses associated with
in-kind benefits) shall be reimbursed by the Company no later than December 31st
of the year following the year in which Executive incurs the related expenses
and in no event shall the reimbursements or in-kind benefits to be provided by
the Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall Executive’s right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit (the “Reimbursement Rules”).

 

 



--------------------------------------------------------------------------------



 



14.   Except as expressly amended hereby, the Existing Agreement shall remain in
full force and effect in accordance with its terms.

15.   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be executed by facsimile.

[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
No. 2 on the day and year first above written.

         
VERINT SYSTEMS INC.
  EXECUTIVE
 
       
By
  /s/ Jane O’Donnell   /s/ Douglas E. Robinson
 
            Name: Jane O’Donnell   Name: Douglas E. Robinson     Title: SVP, HR
  Date: 12/24/08     Date: 12/29/08    

 

 